ORIG I NAL          IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                                                                             FILEDU.S.D.C.
                                                                                   IN CLERK’S  OFFICE
                                                                                           Atlanta
                                                                                           -



                                                                                   SEP 032019         °~


                             ATLANTA DIVISION
                                                                                JAMES N. HATrEN, Clerk
                                                                                               Deputy Clerk


     UNITED STATES OF AMERICA
                                                  Criminal Information
              V.
                                                  No. 1:19-CR-324
     LARRY SCOTT



  THE UNITED STATES ATTORNEY CHARGES THAT:

                                       COUNT 1
                             (Wire Fraud 18 U.S.C.
                                         -            § 1343)
     At all times relevant to this Information:

     1. The City of Atlanta was the capital and most populous city in Georgia with

  a metropolitan area population of approximately 5.7 million people. From 2012 to
  2017, the City of Atlanta had an operational and enterprise budget between
  approximately $1 and $2 billion.

     2. According to its website, the City of Atlanta     -   Mayor’s Office of Contract
  Compliance “serves as a liaison, linking Small, Minority, Female and
  Disadvantaged Businesses with City of Atlanta related business opportunities and

  encourages equal opportunity for all businesses and individuals in the Atlanta
  workplace,” and had a stated mission “to mitigate the effects of past and present
  discrimination against women and minority businesses          ...   [and] to promote full

  and equal business opportunity for all persons doing business with the City of
  Atlanta.”
                                 City of Atlanta

   3. From 2002 to 2019, Larry SCOTT held several positions with the City of
Atlanta, including:

      a. From approximately 2002 to January 2013, SCOTT served as the Senior
         Contract Compliance Manager in the Office of Contract Compliance;

      b. From approximately January 2013 to November 2014, SCOTT served as
         the Director of Procurement in the Department of Watershed
         Management; and

      c. From approximately November 2014 to September 2019, SCOTT served

         as the Director of the Office of Contract Compliance.
   4. According to his Internal Revenue Service Forms W-2: Wage and Tax

Statements:

      a. In 2012, SCOTT’S salary with the City of Atlanta was approximately
         $57,253;

      b. In 2013, SCOTT’S salary with the City of Atlanta was approximately
         $89,254;

      c. In 2014, SCOTT’S salary with the City of Atlanta was approximately
         $90,829;

      d. In 2015, SCOTT’S salary with the City of Atlanta was approximately
         $99,136;

      e. In 2016, SCOTT’S salary with the City of Atlanta was approximately
         $95,968; and

      f. In 2017, SCOTT’S salary with the City of Atlanta was approximately

         $98,444.


                                        2
In total, from 2012 to 2017, Scott earned approximately $530,000 as an employee
with the City of Atlanta.
                      Cornerstone U.S. Management Group

   5. Cornerstone    U.S.     Management Group, LLC (“Cornerstone”) was a
consulting firm for businesses seeking contracts in the Atlanta-metropolitan area
and elsewhere.

   6. On or about February 23, 2011, SCOTT incorporated Cornerstone with the
Georgia Secretary of State as a for-profit corporation. In its Articles of
Organization, Cornerstone listed SCOTT as its organizer and registered agent.

   7. On or about December 3, 2011, SCOTT opened a business bank account for

Cornerstone on which SCOTT was an authorized signer. On the business account
application, SCOTT listed himself as the co-owner of Cornerstone.

   8. From 2012 until at least November 2017, SCOTT served as Cornerstone’s
business manager. In that role and during that six-year period, Cornerstone paid

Scott between approximately $1,000 and $5,000 per month. As Cornerstone’s
business manager, SCOTT typically electronically transferred his salary from
Cornerstone’s business account to his personal bank account.

   9. In total, from 2012 to 2017, Scott earned approximately $220,000 as
Cornerstone’s business manager.
                            Financial Disclosure Statements

   10. According to the City of Atlanta’s Code of Ethics § 2-814(a) (1), certain City
of Atlanta officials and employees must disclose all “positions of employment held

by the official or employee in any business    .   .   .   for all or any portion of the year,
including a description of the type of business and the existence and nature of any


                                           3
business done by the employer entity with the city.” The City of Atlanta’s Code of
Ethics § 2-814(a)(2) further requires that these officials and employees discldse
“[ejach and every source of income from any business received by such official or

employee in excess of $5,000 derived from any single source in the preceding
calendar year.”
   11. Based on his management and executive-level positions, the City of Atlanta

required SCOTT to complete annually a Financial Disclosure Statement.
   12. On or about January 22, 2013, SCOTT completed and electronically signed
a 2013 Financial Disclosure Statement under penalty of peijury. On the Financial

Disclosure Statement, SCOTT listed his title as the “Contract Compliance
Manager” and falsely attested that in 2012 he had neither: (a) been employed by
Cornerstone; nor (b) received more than $5,000 in annual income from

Cornerstone. SCOTT submitted the 2013 Financial Disclosure Statement knowing
that it contained false and fraudulent representations   —   because in 2012, SCOTT

was employed by Cornerstone and received more than $5,000 in income from
Cornerstone.

   13. On or about March 25, 2014, SCOTT completed and electronically signed a
2014 Financial Disclosure Statement under penalty of peijury. On the Financial

Disclosure Statement, SCOTT listed his title as the “Director of Procurement” and
falsely attested that in 2013 he had neither: (a) been employed by Cornerstone; nor

(b) received more than $5,000 in annual income from Cornerstone. SCOTT
submitted the 2014 Financial Disclosure Statement knowing that it contained false
and fraudulent representations    —   because in 2013, SCOTT was employed by
Cornerstone and received more than $5,000 in income from Cornerstone.


                                         4
   14. On or about March 11, 2015, SCOTT completed and electronically signed a
2015 Financial Disclosure Statement under penalty of perjury. On the Financial

Disclosure Statement, SCOTT listed his title as the “Director    —   Office of Contract
Compliance” and falsely attested that in 2014 he had neither: (a) been employed
by Cornerstone; nor (b) received more than $5,000 in annual income from
Cornerstone. SCOTT submitted the 2015 Financial Disclosure Statement knowing

that it contained false and fraudulent representations    —   because in 2014, SCOTT
was employed by Cornerstone and received more than $5,000 in income from

Cornerstone.
   15. On or about March 24, 2016, SCOTT completed and electronically signed a
2016 Financial Disclosure Statement under penalty of perjury. On the Financial

Disclosure Statement, SCOTT listed his title as a “Director” and falsely attested that

in 2015 he had neither: (a) been employed by Cornerstone; nor (b) received more
than $5,000 in annual income from Cornerstone. SCOTT submitted the 2016
Financial Disclosure Statement knowing that it contained false and fraudulent
representations   —   because in 2015, SCOTT was employed by Cornerstone and

received more than $5,000 in income from Cornerstone.

   16. On or about March 20, 2017, SCOTT completed and electronically signed a
2017 Financial Disclosure Statement under penalty of perjury. On the Financial
Disclosure Statement, SCOTT listed his title as the “Director of Mayor’s Office of

Contract Compliance” and falsely attested that in 2016 he had neither: (a) been
employed by Cornerstone; nor (b) received more than $5,000 in annual income
from Cornerstone. SCOTT submitted the 2017 Financial Disclosure Statement

knowing that it contained false and fraudulent representations       —   because in 2016,


                                          5
SCOTT was employed by Cornerstone and received more than $5,000 in income

from Cornerstone.
   17. On or about March 13, 2018, SCOTT completed and electronically signed a
2018 Financial Disclosure Statement under penalty of perjury. On the Financial
Disclosure Statement, SCOTT listed his title as the “Director, Office of Contract

Compliance” and falsely attested that in 2017 he had neither: (a) been employed

by Cornerstone; nor (b) received more than $5,000 in annual income from
Cornerstone. SCOTT submitted the 2018 Financial Disclosure Statement knowing

that it contained false and fraudulent representations   —   because in 2017, SCOTT
was employed by Cornerstone and received more than $5,000 in income from
Cornerstone.
                                Scheme to Defraud

   18. As the City of Atlanta’s Senior Contract Compliance Manager, Director of
Procurement, and Director of Contract Compliance, SCOTT was required to

complete a Financial Disclosure Statement listing any outside employment and
sources of income of more than $5,000 per year for calendar years 2012 to 2017.

   19. From 2012 to 2017, SCOTT electronically filed six (6) false Financial
Disclosure Statements, each executed under penalty of perjury. On each Financial

Disclosure Statement, SCOTT knowingly failed to disclose that he had been
employed by Cornerstone and that he had received more than $5,000 in annual
income from Cornerstone.

   20. In particular:
    a. In 2012, SCOTT earned at least $27,000 while working for Cornerstone as

        its business manager;


                                        6
    b. In 2013, SCOTT earned at least $13,000 while working for Cornerstone as
         its business manager;
    c. In 2014, SCOTT earned approximately $54,736 while working for
         Cornerstone as its business manager;

    d. In 2015, SCOTT earned approximately $56,900 while working for
         Cornerstone as its business manager;

    e. In 2016, SCOTT earned approximately $59,717 while working for
         Cornerstone as its business manager; and

    f. In 2017, SCOTT earned approximately $9,991 while working for
         Cornerstone as its business manager.
From 2012 to 2017, SCOTT earned approximately $220,000 from Cornerstone while

serving as a full-time management or executive level employee with the City of
Atlanta. SCOTT never disclosed to the City of Atlanta his employment with and

income from Cornerstone.
   21. SCOTT knew that if he had disclosed his income from Cornerstone on his

annual Financial Disclosure Statements, the City of Atlanta could have terminated

SCOTT.
   22. From 2012 to 2017, SCOTT also filed six (6) false and fraudulent federal

income tax returns   —   in that Scott failed to report the majority of the income that

he earned from Cornerstone on his tax returns.

   23. From in or about 2012 to in or about November 2017, in the Northern District

of Georgia and elsewhere, defendant LARRY SCOTT, knowingly devised and

intended to devise a scheme and artifice to defraud and to obtain money and
property from the City of Atlanta government by means of a materially false and


                                            7
fraudulent pretense and representation, and by an omission of material fact, and
in executing the scheme, caused the transmissions in interstate commerce, by

means of wire communications, certain signs, signals, and sounds, that is   —    the
electronic money transfers associated with SCOTT’S City of Atlanta salary
payments from 2012 to November 2017, including the $2,447.11 money transfer on

or about January 20, 2017, from the City of Atlanta’s payroll account to SCOTT’S

Wells Fargo bank account ending in number 3853.
   All in violation of Title 18, United States Code, Section 1343.

                                      COUNT 2

                     (Filing False Tax Returns   —   26   U.S.C. § 7206)
   24. The United States Attorney re-alleges and incorporates by reference the

factual allegations contained in paragraphs 1 through 23 of this Information as if

fully set forth herein.
   25. In 2015, SCOTT earned approximately $156,036 in income. Specifically,

SCOTT earned:

      a. $99,136 as the City of Atlanta’s Director of Contract Compliance; and
      b. $56,900 as Cornerstone’s business manager.

On his 2015 federal income tax return, SCOTT falsely listed his “total income” as

$101,630.
   26. On or about April 15, 2016, in the Northern District of Georgia, defendant

LARRY SCOTT, knowingly and willfully made and subscribed a 2015 United States

Individual Income Tax Return (Form 1040) that was verified by a written
declaration made under penalty of peijury, and filed with the Internal Revenue

Service Center and which SCOTT did not believe to be true and correct as to every


                                           8
material matter, namely SCOTT stated that his total income for 2015 was $101,630
(on line 22), when he then and there knew that was not an accurate statement of

his total income.
   All in violation of Title 26, United States Code, Section 7206(1).




  BIUNG   J.   PAK
   Uni d States Attorney



 JEFj E\ W. DAVIS
  A T.istant United States Attorney
 Georgia Bar No. 426418


               /1/
 STEPHEN H. MCCLAIN
  Assistant United States Attorney
 Georgia Bar No. 143186



 SEKRET SNEED
  Assistant United States Attorney
 Georgia Bar No. 252939




                     600 U.S. Courthouse 75 Ted Turner Drive, SW
                            Atlanta, GA 30303 404-581-6000

                                          9
